Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/07/2022; 06/02/2022; AND 02/22/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12 – 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Specifically, representative Claim 12 recites:
A method of detecting a virus or bacterium, the method comprising: (a) a step of measuring a particle size distribution of particles included in a biological liquid sample by resistive pulse sensing; (b) a step of preparing a mixed liquid by mixing the biological liquid sample with the reagent according to claim 10; and (c) a step of measuring a particle size distribution of particles included in the mixed liquid by resistive pulse sensing, wherein the biological liquid sample is judged to include the virus or bacterium when there is a peak in a particle size range corresponding to the virus or bacterium, of which a peak position in the particle size distribution obtained in the step (c) exhibits a shift toward a larger particle size side, compared to a peak position thereof in the particle size distribution measured in the step (a).
	The claim limitations in the abstract idea have been highlighted in bold above;
the remaining limitations are “additional elements”.
	Under the Step 1 of the eligibility analysis, we determine whether the claims are
to a statutory category by considering whether the claimed subject matter falls within the
four statutory categories of patentable subject matter identified by 35 U.S.C. 101:
Process, machine, manufacture, or composition of matter. The above claim is
considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exception.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, the abstract idea is considered to fall within the mental process grouping. 
The limitation “wherein the biological liquid sample is judged to include the virus or bacterium when there is a peak in a particle size range corresponding to the virus or bacterium, of which a peak position in the particle size distribution obtained in the step (c) exhibits a shift toward a larger particle size side, compared to a peak position thereof in the particle size distribution measured in the step (a)” falls into the grouping of subject matter when recited as such in a claim limitation that covers Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).
Next, under the Step 2A, Prong Two, we consider whether the claim that recites
a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claim comprises the following additional elements: 
In Claim 12: Preparing a mixed liquid and measuring particle size distribution by resistive pulse sensing.
The preambles:  “A method of”, and “the method comprising” are not qualified for meaningful limitations because  they only generally link the use of the judicial exception to a particular technological environment or field of use. 
The steps of " Preparing a mixed liquid and measuring particle size distribution by resistive pulse sensing represents a mere data gathering necessary to execute the abstract idea (insignificant extra-solution activity).
	In conclusion, under the Step 2A, Prong Two, the above additional elements, considered individually and in combination with the other claim elements are not meaningful, do not reflect an improvement to other technology or technical field, improvement to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing.
 	And, therefore, they do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claim does not include additional elements that are sufficient
to amount to significantly more than the judicial exception (Step 2B analysis) because
these additional elements/steps are well-understood and conventional in the relevant art
based on the prior art of record (Kojima and Gao disclose preparing a mixed liquid and Sohn and Yang disclose measuring particle size distribution by resistive pulse sensing) [MPEP 2106.05 (d)(I)(2)].		
The independent claim, therefore, is not patent eligible.
With regards to the dependent claims, claims 13 and 14 do not recite additional elements that are meaningful as they are recited in generality and/or not qualified as particular machine/ and/or eligible transformation and, therefore, do not reflect a practical application as well as not qualified for “significantly more” as well-understood/conventional in the relevant art based on prior art of record.
In conclusion, these dependent claims are not eligible for substantially similar
reasons as discussed with regards to Claim 12.

Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 12 recites the limitation " according to claim 10" in Line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of a compact prosecution, examiner interpreted the step of preparing a mixed liquid by mixing the biological liquid sample with a reagent.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (WO 2008020813 A1), hereinafter ‘Gao’, in view of Sohn et al (US 20140299521 A1), hereinafter ‘Sohn’, and in further view of Uram et al. “Submicrometer Pore-Based Characterization and Quantification of Antibody–Virus Interactions”, Small 2006, 2, No. 8-9, 967 – 972, hereinafter ‘Uram’. 

With regards to Claim 12, Gao discloses A method of detecting a virus or bacterium, (As an illustrative example, a bacteria, virus, or DNA sequence can be detected using the present invention for identifying a disease state [0026]);
 (b) a step of preparing a mixed liquid by mixing the biological liquid sample with the reagent according to claim 10 (A biological analyte molecule that can be detected (including quantified) by the method of the present invention can originate from a large variety of sources. Samples that include or are suspected or expected to include the respective analyte molecule include biological samples derived from plant material and animal tissue (e.g. insects, fish, birds, cats, livestock, domesticated animals and human beings), as well as blood, urine, sperm, stool samples obtained from such animals [0021]; In some embodiments the sample is a fluid sample, such as a liquid [0023]; For detecting an analyte molecule, the electrical characteristic of a region in the sensing zone, e.g. the region in between the electrode arrangement, must be influenced by the electrically conducting nanoparticulate tag associated with the capture molecule [0034]; The method of the invention further includes providing a capture molecule. Such a capture molecule has an affinity to the analyte molecule and is capable of forming a complex with the analyte molecule. The capture molecule is therefore selected according to the analyte molecule of interest. Examples of a capture molecule include, but are not limited to, a nucleic acid molecule, an oligonucleotide, a protein, an oligopeptide, a polysaccharide, an oligosaccharide [0037]).
However, Gao does not specifically disclose (a) a step of measuring a particle size distribution of particles included in a biological liquid sample by resistive pulse sensing; and (c) a step of measuring a particle size distribution of particles included in the mixed liquid by resistive pulse sensing, wherein the biological liquid sample is judged to include the virus or bacterium when there is a peak in a particle size range corresponding to the virus or bacterium, of which a peak position in the particle size distribution obtained in the step (c) exhibits a shift toward a larger particle size side, compared to a peak position thereof in the particle size distribution measured in the step (a). 
Sohn discloses the method comprising: (a) a step of measuring a particle size distribution of particles included in a biological liquid sample by resistive pulse sensing (FIG. 1(a) shows an image of a device that includes a conduit with two nodes and electrodes to perform a resistive-pulse reading [0075]; Aspects of embodiments of the present disclosure include a method of detecting a particle in a fluid sample [0076]; Experiments were performed to show the direct detection of HIV, whose size ranged from 100 to 150 nm in diameter depending on whether the virus was mature or immature… The size distribution of particles for all the experiments was plotted (FIGS. 7(b)-(e)) and the number of viral particles detected per volume sampled corresponded to the concentration of HIV in the samples. This demonstrated the ability of microscale conduits with nodes to detect a wide range of sample sizes, even down to the nanoscale size scale of viruses [0161]);
Uram discloses the biological liquid sample is judged to include the virus or bacterium when there is a peak corresponding to the virus or bacterium, of which a peak position exhibits a shift, compared to a peak position measured (Histograms of the peak amplitudes of 175 events that occurred before antibody binding (black) and 6–8 min (red) after addition of antiserum (final virus concentration 4.4X108 particlesmL-1, final dilution of the antiserum: 0.001 % the original antiserum). The Gaussian mean of the first (bigger) peak in the red histogram shifted compared to the histogram before antibody binding (shown in black). The second peak in the red histogram occurred presumably due to the formation of dimers. The inset represents data from control experiments ; the histograms show events that occurred before (black) and 2.5–3.5 min (red), 7.5–8.5 min (blue), and 13–15 min (green) after addition of serum from a rabbit, Fig.1); To examine the binding of antibodies to PBCV-1, we monitored the peak amplitude of the events after adding a `polyclonal antiserum against PBCV-1… Upon addition of antiserum to solutions with various virus concentrations, the peak amplitudes of the virus events increased, p.3).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kojima, in view of Sohn, and in further view of Uram to detect virus or bacterium included in a biological liquid sample by measuring a particle size distribution of particles during resistive pulsing and judging based on a shift of the peak position in the particle size distribution shift to improve detection accuracy and sensitivity.


With regards to Claim 14, Gao in view of Sohn, and in further view of Uram discloses the claimed invention according to Claim 12.
 Gao additionally discloses the biological liquid sample is mixed with an aqueous medium in at least one of the step (a) or the step (b) (The sample may furthermore have been prepared in form of a fluid, such as a solution. Examples include, but are not limited to, a solution or a slurry of a nucleotide, a polynucleotide, a nucleic acid, a peptide, a polypeptide, an amino acid, a protein, a synthetic polymer, a biochemical composition, an organic chemical composition, an inorganic chemical composition, a metal, a lipid, a carbohydrate or of any combinations thereof [0022]).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gao, in view of Sohn, in further view of Uram, and further in view of Alsager et al (US 20160257959 A1), hereinafter ‘Alsager’
Gao in view of Sohn, and in further view of Uram discloses the claimed limitations according to Claims 12 and 14.
However, Gao does not specifically disclose the biological liquid sample is mixed with a nanoparticle not having the oligosaccharide on a surface thereof, before the measurement by resistive pulse sensing in the step (a). 
Alsager discloses the biological liquid sample is mixed with a nanoparticle not having the oligosaccharide on a surface (The H.sub.2N-aptamer of formula (6) is judged to have been successfully tethered to the nanoparticle (1) by an increase in the final physical size and/or change in surface potential of the NP-aptamer conjugate (7) when compared with the bare NP sample (1). This is achieved by combining one or more aptamers to the NP to form a single larger NP-aptamer conjugate. This then results in the aptamer being attached to a particle which can be accurately measured using techniques known in the art. For example, the change in size can be detected by dynamic light scattering (DLS), Resistive Pulse Sensing (RPS) [0074]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kojima, in view of Sohn, in further view of Uram and further in view of Alsager to mix the biological sample with a nanoparticle not having the oligosaccharide on a surface before the measurement by resistive pulse sensing to imitate reference histogram of virus count (Uram) under normal condition. 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kojima et al. (JP H0936122 A) discloses method of detecting virus or bacteria with a mixture of biological sample and magnetic nano-particles. 
Yang et al. (Quantification of Virus Particles, NPL) discloses quantification of Virus particles with particle size distribution by resistive pulse sensing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASM FAKHRUDDIN whose telephone number is (571)272-6435. The examiner can normally be reached M-F: 08:30 AM- 05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARI ALESSANDRO can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASM FAKHRUDDIN/Patent Examiner, Art Unit 2863

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863